

115 HR 5245 IH: To transfer Coast Guard property in the Town of Jupiter Island, Florida, for inclusion in Hobe Sound National Wildlife Refuge.
U.S. House of Representatives
2018-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5245IN THE HOUSE OF REPRESENTATIVESMarch 9, 2018Mr. Mast (for himself, Mr. Hastings, and Mr. Deutch) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo transfer Coast Guard property in the Town of Jupiter Island, Florida, for inclusion in Hobe
			 Sound National Wildlife Refuge.
	
		1.Transfer of Coast Guard property in Jupiter Island, Florida, for inclusion in Hobe Sound National
			 Wildlife Refuge
 (a)TransferAdministrative jurisdiction over the property described in subsection (b) is transferred to the Secretary of the Interior.
 (b)Property describedThe property referred to in subsection (a) is real property administered by the Coast Guard in the Town of Jupiter Island, Florida, comprising Parcel #35–38–42–004–000–02590–6 (Bon Air Beach lots 259 and 260 located at 83 North Beach Road) and Parcel #35–38–42–004–000–02610–2 (Bon Air Beach lots 261 to 267), including any improvements thereon that are not authorized or required by another provision of law to be conveyed to another person.
 (c)AdministrationThe property described in subsection (b) is included in Hobe Sound National Wildlife Refuge, and shall be administered by the Secretary of the Interior acting through the United States Fish and Wildlife Service.
 (d)Coast Guard reimbursementThe Commandant of the Coast Guard is authorized reimbursement of funds allocated to the General Services Administration to complete due diligence requirements prior to final disposition of the property described in subsection (b).
			